In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1321 
UNITED STATES OF AMERICA,  
                                                     Plaintiff‐Appellee, 

                                   v. 

RANDALL B. CAUSEY, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division. 
                No. 10‐CR‐88 — Rudy Lozano, Judge. 
                      ____________________ 

   ARGUED NOVEMBER 8, 2013 — DECIDED MARCH 28, 2014 
               ____________________ 

   Before POSNER, ROVNER, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Randall  Causey  was  part  of  a 
conspiracy that preyed on novice real estate investors during 
the  housing  bubble  in  2005–06,  defrauding  both  borrowers 
and lenders alike. A five‐day trial revealed that Causey and 
his  co‐conspirators  would  do  just  about  anything  to  com‐
plete a sale and make a profit, whether it was making prom‐
ises  they  had  no  intention  of  keeping  or  falsifying  receipts, 
incomes  or  other  information  on  loan  forms.  Causey,  who 
2                                                        No. 13‐1321 

was  the  only  co‐conspirator  that  did  not  plead  guilty,  was 
convicted and sentenced for his role in the fraud.  
    Causey raises five issues—four evidentiary and one sen‐
tencing—on  appeal.  First,  he  argues  the  court  improperly 
admitted irrelevant and prejudicial photographs taken of the 
houses around the time of trial rather than at the time of the 
sale. We reject this argument because the photographs gave 
the jurors a sense of the size, location and style of the house, 
and the jurors were repeatedly reminded when the pictures 
were  taken.  Second,  evidence  of  a  fraudulent  sale  that  took 
place  outside  of  the  conspiracy  was  properly  admitted  be‐
cause Causey placed his intent to defraud and knowledge of 
the fraudulent scheme at issue by claiming he was an inno‐
cent  pawn,  and  this  sale  demonstrated  his  fraudulent 
knowledge  and  intent.  Third,  a  defense  witness’s  testimony 
was  properly  excluded  as  undisclosed  expert  testimony  be‐
cause the witness had no personal knowledge of the transac‐
tions  at  issue  and  was  asked  instead  about  industry  norms, 
which  is  only  permissible  if  a  witness  is  qualified  as  an  ex‐
pert. Fourth, Causey argues the district court erred in allow‐
ing an unqualified co‐conspirator to give broad expert testi‐
mony  and  allowing  her  to  testify  as  both  a  fact  and  expert 
witness without a limiting instruction. Since the witness was 
never referred to as an expert in front of the jury, there was 
extensive  cross  examination  about  her  credentials  and  the 
basis for her opinion, and her opinion was not significant to 
the government’s case, we reject Causey’s arguments. Finally, 
a two‐level sentencing enhancement for being an “organizer, 
leader,  manager,  or  supervisor  of  the  conspiracy”  was 
properly  assessed  because  Causey  was  responsible  for  re‐
cruiting the buyers into the conspiracy and exercised control 
over them during their involvement, which included submit‐
No. 13‐1321                                                        3

ting fraudulent paperwork during closings, and some buyers 
were also uncharged criminally responsible parties.  
   We affirm the district court on each of these issues.  
                       I. BACKGROUND 
    Sheila  Chandler  learned  how  to  falsify  documents  and 
close fraudulent loans as a mortgage broker in Gary, Indiana. 
She  became  familiar  with  the  Gary  real  estate  market,  in‐
cluding a house’s actual value, and, more importantly for her 
purposes,  what  the  house  would  appraise  for  after  a  little 
cosmetic  work.  Sensing  an  opportunity,  she  devised  a 
scheme to defraud both lenders  and buyers. As part of that 
scheme,  she  approached  Gordon  Rainey  in  2005  and  sug‐
gested  he  start  a  construction  company  to  make  minimal 
changes to the houses and then charge inflated amounts that 
would  be  pocketed  at  closing.  Defendant  Randall  Causey 
was  living  at  Rainey’s  house  at  the  time  and  asked  if  he 
could be involved, and Causey and Rainey subsequently co‐
founded  and  jointly  owned  a  construction  company  called 
Netlink.  With  that,  the  conspiracy  was  off  and  running.  By 
the  time  the  three  were  arrested,  they  had  executed  the 
mortgage  scheme  twenty‐five  times  between  July  2005  and 
August 2006 in and around the Gary area.  
    The  scheme  worked  as  follows:  First,  the  group  needed 
buyers  who  were  real  estate  novices.  Causey  used  charm 
and  false  promises  to  recruit  five  of  the  seven  buyers  who 
purchased eighteen of the twenty‐five Gary properties listed 
in the indictment. With a buyer in place, Chandler would fill 
out  a  mortgage  application,  falsifying  income,  down  pay‐
ments and any other information to make the buyer a viable 
loan candidate. She would then order appraisals, title work, 
4                                                      No. 13‐1321 

and  pre‐approval  from  the  lender.  The  conspirators  would 
use “trainee” appraiser Henry Sterk to appraise most of the 
houses at a greatly inflated price. The next step was to close 
on the house. Chandler gave false information to the lenders 
on  the  HUD‐1  statements,  which  itemize  all  charges  im‐
posed  upon  a  borrower  and  seller  for  the  transaction.  Once 
the amounts on the HUD‐1 were paid, the title company told 
Chandler  how  much  remained  of  the  loan.  Chandler  then 
made up false construction invoices for that remainder. After 
the closing, the conspirators divvied up the money paid for 
the  false invoices. Chandler received $2,000 cash per house, 
while  Causey  received  somewhere  between  $3,000  and 
$5,000.  
    Causey was directly or indirectly responsible for recruit‐
ing  five  of  the  buyers,  but  we  highlight  the  experiences  of 
two purchasers relevant to the appeal, Beatrice Mengich and 
Toi  Lisa  Mark.  Beatrice  Mengich  was  brought  into  the 
scheme  by  her  aunt,  Lillian  Kimutai,  who  met  Causey  on  a 
singles  telephone  line.  After  Kimutai  bought  into  Causey’s 
sales pitch, but before she realized she had been defrauded, 
Kimutai recommended to Mengich that Mengich also invest 
in Gary real estate. It was not until Mengich, at twenty‐three 
years  old,  was  flown  up  from  North  Carolina  to  Northwest 
Indiana for the closing that she learned for the first time that 
arrangements had been made for her to buy four houses ra‐
ther than one, as she had previously been told.  
     Toi Lisa Mark was originally from Gary and had a mutu‐
al  friend  with  Causey  named  George  Hawkins.  Hawkins 
suggested Mark invest with Causey. Like with other buyers, 
Causey  told  Mark  that  if  she  bought  houses,  he  would  fix 
them  up,  Netlink  would  handle  all  the  property  manage‐
No. 13‐1321                                                        5

ment issues, and she could rent out the houses. Causey said 
he  was  looking  out  for  her  because  of  their  mutual  friend, 
and promised her at least $7,000 cash back. Mark eventually 
bought two houses in May 2006, sight unseen. At the closing, 
Mark  pointed  with  concern  to  the  paperwork  showing  that 
she  made  a  “major  down  payment,”  which  she  knew  she 
had not, and Causey responded that he had taken care of it. 
Once  Mark  purchased  the  home,  Causey  became  non‐
responsive.  
    As  the  scheme  with  Chandler  and  Rainey  was  winding 
down,  Causey  began  recruiting  buyers  for  a  different 
scheme  he  was  running  with  one  of  Chandler’s  former 
coworkers.  One  of  those  buyers  was  Kristen  Dudley  who 
bought  a  house  in  November  2006  when  she  was  eighteen 
years old, sight unseen. When Dudley reached out to Causey 
later, he stopped taking her calls.  
   Ultimately,  the  authorities  figured  out  the  scheme  and  a 
grand jury returned a nine‐count indictment against Causey, 
Chandler  and  Rainey,  among  others.  They  were  charged 
with  conspiring  to  commit  wire  fraud  in  violation  of  18 
U.S.C.  §  1349,  and  eight  counts  of  aiding  and  abetting  the 
commission of, and committing the offenses of, wire fraud in 
violation of 18 U.S.C. § 1343. All except Causey pled guilty.  
   At  trial,  the  government  introduced  twenty‐five  group 
exhibits of pictures of the properties taken between 2009 and 
2012.  The  jury  was  repeatedly  reminded  that  the  photo‐
graphs represented the houses near the time of trial and not 
how they appeared at the time of the conspiracy.  
    The government called Chandler to testify about her role 
in the fraud. She had also been disclosed before trial as a po‐
6                                                      No. 13‐1321 

tential expert on real estate closings. Chandler testified about 
the market conditions in Gary, at one point saying the Gary 
housing  market  was  inflated  by  400%.  Defense  counsel  did 
not object to this estimate, but cross examined Chandler ex‐
tensively  about  her  qualifications  to  give  such  an  opinion 
and regarding the facts on which that opinion was based.  
    The  government  also  called  Mark,  Mengich  and  Dudley 
to testify about their purchases. Defense counsel objected to 
Dudley’s  testimony  as  improper  under  Federal  Rule  of  Evi‐
dence  404(b),  arguing  it  was  propensity  evidence.  The  dis‐
trict  court  allowed  the  testimony,  reasoning  that  it  went  to 
intent, knowledge, and absence of mistake and that the pro‐
bative value was not substantially outweighed by the preju‐
dicial value.  
    Once  the  government  rested,  defense  counsel  called 
Douglas Kvachkoff, the owner of the Indiana Title Network 
Company. He began to testify as to the contents of a closing 
folder  he  had  with  him,  but  when  Kvachkoff  admitted  that 
he  “did  not  personally  obtain  the  funding  number”  on  the 
folder  and  defense  counsel  began  asking  about  how  some‐
one  in  the  industry  would  get  a  funding  number,  the  court 
barred the responses as improper expert testimony. Defense 
counsel proffered that Kvachkoff would have testified that a 
funding number is issued by lender once it has reviewed the 
settlement  statement  (e.g.,  the  HUD‐1)  and  is  a  necessary 
precondition for the disbursement of the loan.  
    The  jury  returned  a  verdict  finding  Causey  guilty  on  all 
counts. At sentencing, the judge adopted the Presentence In‐
vestigative Report prepared by the Probation office, and ap‐
plied a two‐level enhancement under United States Sentenc‐
ing Guidelines (“U.S.S.G.”) § 3B1.1(c) for Causey’s role as an 
No. 13‐1321                                                           7

“organizer,  leader,  manager,  or  supervisor  of  the  conspira‐
cy.” Causey objected, arguing that he was only a minor par‐
ticipant and instead deserved a two‐level reduction. The dis‐
trict court found that the two‐level enhancement was proper 
because  Causey  was  a  major  player  in  the  crime  and  sen‐
tenced  Causey  to  108  months’  of  imprisonment  to  be  fol‐
lowed by three years supervised release.  
   This appeal follows.  
                           II. ANALYSIS 
   A. Evidentiary Rulings 
    Causey challenges four evidentiary rulings by the district 
court.  We  review  the  decision  to  allow  or  exclude  evidence 
for  an  abuse  of  discretion.  United  States  v.  Garcia‐Avila,  737 
F.3d 484, 490 (7th Cir. 2013). “The district court’s evidentiary 
rulings  are  afforded  special  deference  and  will  be  reversed 
‘only  where  no  reasonable  person  could  take  the  view 
adopted  by  the  trial  court.’”  Id.  (quoting  United  States  v. 
Reese,  666  F.3d  1007,  1015  (7th  Cir.  2012)).  “Even  when  an 
abuse of discretion occurs, however, reversal only follows if 
admission  of  the  evidence  affected  the  defendant’s  substan‐
tial rights.” Id. (quoting United States v. Richard, 719 F.3d 746, 
758 (7th Cir. 2013)). We ask “whether an average juror would 
find  the  prosecution’s  case  significantly  less  persuasive 
without the improper evidence.” Id. (quoting United States v. 
Miller, 673 F.3d 688, 700 (7th Cir. 2012)).  
           1. No Abuse of Discretion in Admitting the 
              Photographs  
   Causey  argues  that  the  district  court  improperly  admit‐
ted  irrelevant  and  overly  prejudicial  photographs  of  the 
homes because they were taken between three and six years 
8                                                         No. 13‐1321 

after  the  conspiracy  ended.  “To  be  relevant,  evidence  need 
not  conclusively  decide  the  ultimate  issue  in  the  case,  nor 
make  the  proposition  appear  more  probable,  but  it  must  in 
some  degree  advance  the  inquiry.”  Thompson  v.  City  of  Chi., 
472  F.3d  444,  453  (7th  Cir.  2006)  (internal  citations  omitted); 
see Fed. R. Evid. 401. While there is a question as to whether 
defense counsel preserved proper objections to all the exhib‐
its—and therefore whether the plain error or abuse of discre‐
tion  test  applies—it  does  not  affect  our  analysis  because 
these photographs were relevant under either test. See United 
States  v.  Cheek,  740  F.3d  440,  447  (7th  Cir.  2014)  (applying 
plain error test when no timely objection). Although the pho‐
tographs  were  taken  after  the  conspiracy  was  over,  they 
were  relevant  because  they  presented  the  jury  with  the  lay‐
out,  size,  location  and  composition  of  the  houses,  and  also 
aided various witnesses in explaining their experiences. That 
is enough to advance the inquiry.  
    Causey’s Rule 403 argument is stronger, but fails because 
any potential prejudice was mitigated by the parties’ actions. 
Causey  argues  that  the  photographs  were  prejudicial  be‐
cause  they showed  the  houses  in  various  states  of  disrepair 
and therefore would have given the jury a distorted percep‐
tion  of  the  houses’  worth,  which  he  claims  is  an  important 
factor  when  the  government  argues  the  estimates  were  in‐
flated. Federal Rule of Evidence 403 permits the court to ex‐
clude  otherwise  relevant  evidence  “if  its  probative  value  is 
substantially outweighed by a danger of … unfair prejudice, 
confusing  the  issues,  [or]  misleading  the  jury  … .”  Fed.  R. 
Evid.  403.  Here,  there  was  little,  if  any,  prejudice,  and  cer‐
tainly  not  enough  to  substantially  outweigh  the  pictures’ 
probative  value.  The  government  said  in  its  opening  state‐
ment,  and  the  photographer  reiterated  during  direct  and 
No. 13‐1321                                                              9

cross examination, that the photographs were taken around 
the  time  of  the  trial;  the  government  introduced  a  chart, 
without  objection,  detailing  which  photos  were  taken  and 
when;  and  various  witnesses  testified  to  the  differences  be‐
tween  the  houses  as  depicted  in  the  photographs  and  the 
houses  when  purchased.  Any  prejudice  or  danger  of  mis‐
leading the jury was mitigated by these and numerous other 
reminders that the photographs depicted the houses around 
the time of trial and not near the time of the sale.  
     We understand from statements the government made at 
oral  argument  that  at  least  one  mitigation  effort,  the  chart, 
was necessary because jurors were not allowed to take notes 
during  trial.  While  the  decision  whether  to  allow  jurors  to 
take notes remains in the discretion of the trial court, see SEC 
v.  Koenig,  557  F.3d  736,  742  (7th  Cir.  2009),  we  have  consist‐
ently  encouraged  the  practice  of  allowing  jurors  to  take 
notes and have acknowledged as much by incorporating the 
practice  into  the  Seventh  Circuit  Pattern  Criminal  Jury  In‐
structions. See 7th Cir. Pattern Criminal Jury Instruction No. 
3.18  (2012  ed);  see  also,  e.g.,  United  States  v.  McGee,  612  F.3d 
627,  633–34  (7th  Cir.  2010)  (stating  that  taking  notes  is  one 
way  to  avoid  jurors’  attention  and  memories  from  waning); 
Moore  v.  Knight,  368  F.3d  936,  941  (7th  Cir.  2004)  (reversing 
denial of writ of habeas corpus and noting that jurors’ faulty 
memories could have been influenced,  in  part, by their  ina‐
bility  to  take  notes  at  trial). A  judge  would  not  try  a  bench 
trial  without  the  ability  to  take  notes,  even  though  the  trial 
transcript can be generated post‐trial. It is difficult to under‐
stand  why  jurors  should  not  have  the  same  opportunity  to 
take notes.  
10                                                        No. 13‐1321 

            2. No Abuse of Discretion in Admitting Dudley 
               Transaction  
   Next,  Causey  argues  that  the  district  court  erred  by  ad‐
mitting  evidence  of  the  Dudley  transaction,  a  house  sale 
which  occurred  after  the  conspiracy  with  Chandler  and 
Rainey  had  ended.  Causey  argues  that  this  transaction  was 
used  to  show  he  had  a  propensity  to  commit  fraud  and 
therefore  should have been excluded under Federal Rule of 
Evidence 404(b).  
     While evidence of another “bad act” is “not admissible to 
prove a person’s character in order to show that on a particu‐
lar occasion the person acted in accordance with the charac‐
ter,”  it  is  admissible  to  prove  motive,  opportunity,  prepara‐
tion,  plan,  knowledge,  identity,  absence  of  mistake,  lack  of 
accident,  or  intent.  Fed.  R.  Evid.  404.  We  have  previously 
used,  and  the  district  court  applied,  a  four‐part  test  which 
states  that  Rule  404(b)  evidence  is  admissible  if:  (1)  the  evi‐
dence  is  directed  towards  establishing  a  matter  other  than 
the defendant’s propensity to commit crimes charged; (2) the 
other act is similar and close enough in time to be relevant; 
(3)  the  evidence  is  sufficient  to  support  a  jury  finding  that 
the defendant committed the other act; and (4) the probative 
value of the evidence is not substantially outweighed by the 
danger  of  unfair  prejudice.  See,  e.g.,  United  States  v.  Torres‐
Chavez, ____ F.3d ___, 2014 U.S. App. LEXIS 4229, at *6 (7th 
Cir. 2013).  
   Causey’s  defense  at  trial  was  that  Chandler  and  Rainey 
were  the  masterminds  of  the  conspiracy  and  that  he  was  a 
pawn  who  did  not  know  that  he  was  part  of  a  fraudulent 
scheme. The government sought to introduce evidence of the 
Dudley transaction to show that Causey spearheaded anoth‐
No. 13‐1321                                                           11

er fraudulent scheme without Chandler and Rainey and that 
he knew what he was doing when he entered into the mort‐
gage operation with Chandler and Rainey. While the line be‐
tween  propensity  and  intent/knowledge  can  sometimes  be 
blurry,  the  Dudley  transaction  was  directly  relevant  to 
whether  Causey  intended  to  defraud  the  buyers  in  the 
Chandler  and  Rainey  scheme  and  whether  Causey  knew  of 
the  scheme’s  fraudulent  nature.  See,  e.g.,  Jannotta  v.  Subway 
Sandwich Shops, Inc., 125 F.3d 503, 517 (7th Cir. 1997) (affirm‐
ing  decision  to  admit  evidence  of  other  fraudulent  state‐
ments made outside of the alleged fraud). 
     Moreover, the Dudley transaction was sufficiently similar 
to  those  in  the  Chandler  and  Rainey  conspiracy  to  demon‐
strate  Causey’s  knowledge  and  fraudulent  intent.  While 
Causey highlights ways in which the Dudley transaction was 
different—no  falsified  financial  forms  or  promises  to  find 
tenants or give cash back—“[w]hen evidence is presented to 
show  intent,  ‘[s]imilarity  is  relevant  only  insofar  as  the  acts 
are  sufficiently  alike  to  support  an  inference  of  criminal  in‐
tent.’”  United  States  v.  Howard,  692  F.3d  697,  705  (7th  Cir. 
2012) (quoting United States v. Reese, 666 F.3d 1007, 1015 (7th 
Cir.  2012)).  Both  schemes  involved  Causey’s  recruitment  of 
novice female buyers, false promises, purchases without see‐
ing the houses, and Causey cutting off communication with 
the buyers shortly after the  closings. Additionally, the  Dud‐
ley  recruitment  began  six  months  after  Causey  recruited 
Mark,  which  we  have  previously  found  is  close  enough  in 
time  to  permit  the  introduction  of  404(b)  evidence.  See,  e.g., 
United  States  v.  Chapman,  692  F.3d  822,  827  (7th  Cir.  2012) 
(finding two years close enough in time to admit Rule 404(b) 
evidence);  United  States  v.  Kreiser,  15  F.3d  635,  640  (7th  Cir. 
1994)  (seven  years);  Howard,  692  F.3d  at  705–06  (over  one 
12                                                         No. 13‐1321 

year).  Because  the  characteristics  of  the  schemes  were  suffi‐
ciently alike, they support an inference of criminal intent.  
    Next, Dudley and the seller both testified as to Causey’s 
role  in  the  fraudulent  transaction,  which  is  sufficient  evi‐
dence to show he committed the act. Howard, 692 F.3d at 706 
(finding witness testimony sufficient).  
     Finally,  an  act  demonstrating  Causey’s  intent  and 
knowledge  was  especially  probative  given  that  the  govern‐
ment needed to prove both to prevail on its causes of action. 
United  States  v.  Anderson,  580  F.3d  639,  646  (7th  Cir.  2009) 
(noting  18  U.S.C.  §  1343  wire  fraud  requires  proof  that  de‐
fendant  “knowingly  participated  in  a  fraudulent  scheme 
with the specific intent to deceive or cheat the scheme’s vic‐
tims”  and  conspiracy  requires  proof  that  defendant  “knew 
of  the  essential  nature  and  scope  of  the  charged  conspiracy 
and  that  he  intended  to  participate  in  it”).  Causey  himself 
made the Dudley transaction even more probative when he 
put his intent at issue by claiming he was an innocent pawn 
in  Chandler  and  Rainey’s  game.  United  States  v.  Miller,  673 
F.3d  688,  697  (7th  Cir.  2012)  (“[E]vidence  tending  to  prove 
intent becomes more probative [] when the defense actually 
works  to  deny  intent”);  see  also  United  States  v.  Stokes,  726 
F.3d  880,  896  (7th  Cir.  2013).  While  the  probative  value  was 
high,  there  was  minimal  prejudice  because  the  testimony 
was  a  brief  part  of  the  trial,  it  did  not  describe  any  details 
about  Causey  that  had  not  already  been  discussed,  and  the 
district  court  “alleviated  any  unfair  prejudice  by  giving  a 
limiting instruction.” United States v. Moore, 531 F.3d 496, 500 
(7th Cir. 2008). The admission of the Dudley transaction was 
not an abuse of discretion.  
No. 13‐1321                                                          13

            3. Kvachkoff’s Expert Testimony Was Properly 
               Barred  
    Causey  argues  that  the  district  court  erred  by  barring 
Kvachkoff’s testimony as expert opinion testimony that was 
not  disclosed  in  Causey’s  pretrial  Federal  Rule  of  Criminal 
Procedure  16  notice.  Testimony  that  is  based  on  “scientific, 
technical, or other specialized knowledge” is expert testimo‐
ny,  Fed.  R.  Evid.  702,  a  written  summary  of  which  must  be 
disclosed pretrial in a criminal case when certain conditions 
are  met. Fed. R. Crim.  P. 16(b) (defendant  must provide ex‐
pert  summaries  when  government  first  discloses  its  sum‐
maries and requests defendant’s). Causey admits he did not 
disclose Kvachkoff’s testimony before trial, but argues he did 
not need to because it was not expert testimony. 
    Causey is correct that Kvachkoff began as an occurrence 
witness when he testified as to the contents of a folder sitting 
on his lap. But once Kvachoff said he had “no recollection of 
this  closing”  referred  to  on  the  folder  and  defense  counsel 
began  asking  about  industry  practice  for  procuring  closing 
numbers,  the  testimony  crossed  into  expert  testimony.  See 
Fed. R. Evid. 702; United States v. Pansier, 576 F.3d 726, 737–
38 (7th Cir. 2009) (finding testimony about the characteristics 
of forged banking forms to be expert testimony). These ques‐
tions required testimony based on “specialized knowledge” 
of  the  industry  and  therefore  necessitated  expert  opinion. 
Because Causey admittedly did not file the required Rule 16 
disclosure,  the  district court was within  its  discretion  to  ex‐
clude  the  expert  testimony.  See  Fed.  R.  Crim.  P.  16(d)(2)(C) 
(noting  that  if  a  party  fails  to  comply  with  Rule  16’s  disclo‐
sure  requirements,  the  court  may  “prohibit  that  party  from 
introducing the undisclosed evidence”); United States v. Hof‐
14                                                       No. 13‐1321 

feckner,  530  F.3d  137,  185  (3d  Cir.  2008)  (“Courts  of  appeals 
have upheld the exclusion of experts [under Fed. R. Crim. P. 
16] when defendants fail to serve timely notice of their intent 
to call them as witnesses.”).  
           4.  Admission of Chandler’s Expert Testimony 
               Was Harmless Error 
    Next  Causey  argues  the  district  court  erred  in  allowing 
Chandler  to  testify  as  an  expert.  He  specifically  challenges 
her statement that the Gary housing market was inflated by 
400%, and he contends that the court erred in letting her tes‐
tify  in  a dual expert/lay testimony capacity without  a limit‐
ing instruction.  
    The  parties  dispute  the  proper  standard  of  review.  Cau‐
sey claims we should review for abuse of discretion because 
counsel  objected  to  the  foundation  of  Chandler’s  opinions, 
whereas the government claims  we should review for plain 
error because no objection was raised about Chandler’s qual‐
ifications as an expert or, specifically, the 400% question and 
answer.  We  need  not  make  this  determination  because  the 
argument  ultimately  fails  under  either  standard  since  any 
error that might have been made in admitting this testimony 
was harmless. See Cheek, 740 F.3d at 450 (analyzing for harm‐
less error under plain error review); United States v. York, 572 
F.3d  415,  429  (7th  Cir.  2009)  (analyzing  for  harmless  error 
under  abuse  of  discretion  review).  The  test for  harmless  er‐
ror is “whether, in the mind of the average juror, the prose‐
cution’s case would have been ‘significantly less persuasive’ 
had the improper evidence been excluded.” York, 572 F.3d at 
429 (internal quotations omitted).  
No. 13‐1321                                                     15

    Causey  argues  that  Chandler  was  not  qualified  to  give 
expert  testimony  and  the  400%  comment  was  beyond  the 
scope of the government’s pretrial Rule 16 disclosure, which 
said Chandler would testify about the process for real estate 
closings. Even if it was an error to admit Chandler’s testimo‐
ny  and  even  if  such  testimony  exceeded  the  scope  of  the 
government’s disclosure, the error was harmless. Chandler’s 
expert testimony was of little value to the government’s case. 
The  government  had  to  prove  that  the  co‐conspirators  de‐
frauded purchasers with false promises and defrauded lend‐
ers with  false information. Chandler’s occurrence testimony 
went to these facts. However, the extent to which the hous‐
ing  market  in  Gary  was  inflated  was  beside  the  point;  the 
400%  estimate  was  only  relevant  to  explain  how  profitable 
the scheme was because the higher the appraisal, the higher 
the  loan,  and  the  more  wiggle  room  there  was  to  submit 
false  invoices.  The  government  did  not  even  mention  the 
400% figure in its closing.  
    Moreover,  the  government’s  case  was  so  strong  without 
Chandler’s  expert  testimony  that  we  cannot  find  that  the 
prosecution’s  case  would  have  been  “significantly  less  per‐
suasive”  had  it  been  excluded.  Id.  The  government  put  on 
testimony  from  Causey’s  co‐conspirators  who  described 
Causey’s  involvement  in  the  scheme,  along  with  witnesses 
and  purchasers  who  had  been  defrauded,  and  it  presented 
physical  evidence  that  showed  the  extent  and  nature  of  the 
conspiracy.  
   Additionally,  any  potential  harm  by  the  error  was  miti‐
gated  by  defense  counsel’s  thorough  cross  examination  of 
Chandler  regarding  her  qualifications.  Defense  counsel 
pointed out that Chandler was not an appraiser, had done no 
16                                                       No. 13‐1321 

time span analysis, and had never compared the Gary mar‐
ket  to  other  areas.  This  reduced  the  chance  that  the  jury 
would attach undue weight to Chandler’s testimony. Admit‐
ting  Chandler’s  expert  testimony,  and  specifically  the  400% 
comment, was therefore harmless error.  
     Finally, Causey’s argument that the district court erred in 
allowing Chandler to testify in a dual capacity fails. The dis‐
trict  court  did  not  err  in  its  handling  of  such  testimony  be‐
cause even if Chandler was an expert, it is unlikely that any 
juror would have been confused by such testimony since the 
court  took  “precautions  to  ensure  the  jury  [understood]  its 
function  in  evaluating  this  evidence.”  Id.  at  425.  The  gov‐
ernment “did not explicitly present [Chandler] to the jury as 
an  expert.  Consequently,  there  was  little  risk  that  the  jury 
might  have  been  confused  by  [Chandler’s]  ‘dual  roles’  as 
both an expert and lay witness, that [her] status as an expert 
might overawe the jury, or that the jury might have mistak‐
enly believed that [her] expert opinions were based on facts 
about the defendant not presented at trial.” Cheek, 740 F.3d at 
450  (emphasis  in  original).  Other  precautionary  measures 
included  the  government’s  foundational  question—“[w]hat 
information  did  you  need  to  make  that  assessment”—and 
defense counsel’s thorough cross examination. York, 572 F.3d 
at  425  (finding  “government’s  establishing  the  proper  foun‐
dation  for  the  witness’s  expert  opinions  and  the  district 
court’s allowing the defense to rigorously cross‐examine the 
expert” constituted precautions). While a limiting instruction 
is  one  way  to  ensure  the  jury  understands  how  to  properly 
evaluate the evidence presented, it is not the only way. Here, 
such  instruction  was  not  necessary  because  there  were  ade‐
quate precautionary measures already in place. 
No. 13‐1321                                                          17

   Even  if we  assume  admitting  Chandler’s  expert  testimo‐
ny was admitted in error, we need not address Causey’s ar‐
gument that he was prejudiced by cumulative trial error be‐
cause  “we  find  that  [defendant]  did  not  identify  more  than 
one  error,  [and  so]  the  cumulative  error  doctrine  does  not 
apply.”  United  States  v.  Moore,  641  F.3d  812,  830  (7th  Cir. 
2011). We affirm the district court’s evidentiary rulings. 
    B. No Error in Applying Two‐Level Sentencing En‐
       hancement 
   Lastly, Causey argues that he did not qualify for the two‐
level  sentencing  enhancement  under  U.S.S.G.  §  3B1.1(c)  be‐
cause he was not an “organizer, leader, manager, or supervi‐
sor” of the conspiracy. We disagree.  
    We review the district court’s application of the Sentenc‐
ing Guidelines de novo and its findings of facts for clear er‐
ror. United States v. Harmon, 721 F.3d 877, 887 (7th Cir. 2013). 
“Factual  findings  are  overturned  ‘only  if  our  review  of  all 
the evidence leaves us with the definite and firm conviction 
that a mistake has been made.’” Id. (quoting United States v. 
Bennett, 708 F.3d 879, 888 (7th Cir. 2013)). We may affirm the 
application of U.S.S.G. § 3B1.1 on any grounds that are sup‐
ported  by  the  record.  United  States  v.  Fox,  548  F.3d  523,  529 
(7th Cir. 2008).  
   Section 3B1.1(c) of the Sentencing Guidelines allows for a 
two‐level enhancement “[i]f the defendant was an organizer, 
leader,  manager,  or  supervisor  in  any  criminal  activity.” 
U.S.S.G.  §  3B1.1(c).  The  “defendant  must  have  been  the  or‐
ganizer, leader, manager, or supervisor of one or more other 
participants.”  U.S.S.G.  §  3B1.1  cmt.  n.2. A  “participant”  is  a 
“person who is criminally responsible for the commission of 
18                                                       No. 13‐1321 

the  offense,  but  need  not  have  been  convicted.”  Id.  at  cmt. 
n.1.  
    Causey  argues  the  enhancement  was  improper  for  three 
reasons:  (1)  he  only  recruited  three  of  the  seven  buyers;  (2) 
the  district  court  improperly  considered  whether  he  was 
“essential” to the offense; and (3) the enhancement requires 
that a defendant exercise control over at least one other par‐
ticipant in the scheme, and Causey did not. First, the district 
court did not err in finding that one of the factors that made 
Causey  an  “organizer,  leader,  manager,  or  supervisor”  was 
that he recruited Mark and Mengich, in addition to the three 
other buyers he admitting to recruiting. U.S.S.G. § 3B1.1 cmt. 
n.  4  (noting  “recruitment  of  accomplices”  and  “degree  of 
participation in planning or organizing the offense” are fac‐
tors to consider when determining if someone is a leader or 
organizer);  United  States  v.  Robertson,  662  F.3d  871,  878  (7th 
Cir.  2011)  (finding  recruitment  of  charged  and  uncharged 
buyers  in  fraudulent  real  estate  scheme  supported  applica‐
tion  of  the  enhancement).  While  Hawkins  re‐introduced 
Mark to Causey, Mark made it clear that Causey brought her 
into  the  scheme,  told  her  what  the  business  proposal  was, 
what role she would play, how she would receive a kickback, 
and  how  Netlink  would  rehabilitate  the  house.  It  was  not 
clear  error  to  find  that  Causey  recruited  Mark  into  the 
scheme.  Furthermore,  while  Lillian  introduced  Mengich  to 
the  scheme,  there  are  two  facts  that  weigh  heavily  against 
Causey’s  argument  that  he  did  not  recruit  Mengich.  He  in‐
troduced  Lillian  to  the  scheme  and  therefore  indirectly 
caused Mengich to become part of the conspiracy. More tell‐
ingly, Causey believed he was owed money as a result of the 
Mengich  purchase,  thereby  taking  credit  for  the  sale.  This 
demonstrates  that  Causey  himself  believed  that  he  brought 
No. 13‐1321                                                          19

Mengich  to  the  scheme.  It  was  not  plain  error  to  find  that 
Causey  recruited  both  Mark  and  Mengich,  and  therefore  to 
find him responsible for five of the seven buyers.  
     Causey  next  argues  that  the  district  court’s  finding  that 
Causey  was  “essential”  to  the  scheme  contravenes  our 
statement in United States v. Leiskunas that “playing a neces‐
sary  role  does  not  definitively  prevent  that  same  role  from 
being minor.” 656 F.3d 732, 739 (7th Cir. 2011). However, the 
district  court  in  Leiskunas  did  not  consider  the  defendant’s 
role in the scheme as a whole. Id. Here, the court did consid‐
er  the  context  and  gave  numerous  reasons  outside  of  Cau‐
sey’s  “essential”  nature  that  he  qualified  for  the  two‐level 
enhancement,  including  Causey’s  position  as  co‐owner  of 
Netlink, his recruitment of buyers, and the broken promises 
he made to the buyers he recruited. Because it was just one 
consideration  among  many,  the  district  court  did  not  err  in 
noting that Causey was an “essential” player.  
    Causey’s  final  argument  is  that  he  could  not  be  an  “or‐
ganizer, leader, manager, or supervisor” because “Chandler 
and Rainey were the true organizers and leaders” and Cau‐
sey  did  not  exercise  control  over  any  other  criminally  re‐
sponsible party. This argument fails because we have repeat‐
edly held that a defendant can exercise control over a “crim‐
inally  responsible”  party  for  enhancement  purposes  even  if 
that individual was never charged, convicted or indicted for 
the “criminally responsible” act. See, e.g., Robertson, 662 F.3d 
at  878  (defendants  exerted  control  over  “participants  who 
were not  charged” in fraudulent real  estate  scheme); United 
States  v.  Knox,  624  F.3d  865,  874  (7th  Cir.  2010)  (finding  de‐
fendant exercised control over an individual who was “nev‐
er  criminally  charged,  [but]  admitted  that  she  knowingly 
20                                                       No. 13‐1321 

participated  in  the  scheme”).  Mark  was  such  a  “criminally 
responsible”  party.  She  admitted  to  fraudulent  activities 
when she signed a HUD‐1 statement showing she had made 
a “major down payment” on the house, which she knew was 
not  true.  That  she  was  also  a  victim  does  not  prevent  her 
from  being  a  “criminally  responsible”  party  for  sentencing 
purposes.  United  States  v.  Vivit,  214  F.3d  908,  923  (7th  Cir. 
2000) (finding enhancement proper because some victims of 
a fraudulent scheme were also uncharged criminally respon‐
sible parties who submitted fraudulent paperwork). It is also 
clear  that  Causey  exercised  control  over  her.  He  not  only 
brought  Mark  into  the  scheme  and  convinced  her  to  buy 
houses, but she listened when Causey told her not to worry 
about the fraudulent information on the forms she was sign‐
ing because he had taken care of it. Because Causey therefore 
had control over Mark and she was a criminally responsible 
party, the enhancement was proper.  
                        III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the judgment of 
the district court.